Citation Nr: 0024585	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin condition due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

REMAND

The veteran served on active duty from December 1963 to 
February 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1995 RO decision which denied 
service connection for a skin condition claimed to be due to 
Agent Orange exposure.  (Other issues which were previously 
on appeal were either withdrawn by the veteran or granted by 
the RO.)  The veteran testified at a hearing before an RO 
hearing officer in September 1998.  In an August 11, 2000 
letter, the Board asked the veteran to clarify if he wanted a 
hearing before a Board member, and he was told that if he did 
not respond in 30 days, it would be assumed he wanted a 
hearing before a Board member sitting at the RO (i.e. a 
Travel Board hearing), and his case would be remanded for 
this purpose.  The veteran did not respond, and thus the case 
must be returned to the RO for it to schedule a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


